Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  141810(78)                                                                                                          Justices




  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
            Plaintiffs-Appellants,
                                                                    SC: 141810
  v                                                                 COA: 289724
                                                                    Ingham CC: 07-000970-CE
  TOWNSHIP OF WORTH,
             Defendant-Appellee.
  ________________________________________


        On order of the Chief Justice, the motion by Great Lakes Environmental Law
  Center for leave to file a brief amicus curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk